Citation Nr: 1436896	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  08-39 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia

THE ISSUE

Entitlement to service connection for pes planus, claimed as a left flat foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel



INTRODUCTION

The Veteran served on active duty from June 1983 to September 2005. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) in Huntington, West Virginia. 

In September 2010, the Veteran testified before a Decision Review Officer.  In May 2012, the Veteran testified before the undersigned at the Central Office in Washington, DC.  Copies of the hearing transcripts are of record and have been reviewed.

In July 2012 the Board remanded the issue on appeal for further development. 

A review of the Virtual VA paperless claims processing system reveals a September 2013 rating decision that is not part of this appeal and a June 2014 brief by the Veteran's representative. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

In July 2012 the Board remanded the Veteran's claim for further development; specifically, to obtain any outstanding treatment records and to provide the Veteran a VA examination.  As noted in the December 2012 supplemental statement of the case (SSOC) the Veteran's VA treatment records were obtained.  Thus, the Board finds that the RO fulfilled this directive.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board also directed for the Veteran to be afforded a VA examination.  The VA examiner was directed to opine if it was at least as likely as not that the Veteran's pre-existing pes planus was permanently aggravated in service, if so to what degree was due to his military service, and whether the Veteran's pes planus was at least as likely as not proximately due to, or aggravated by, a service-connected disability (plantar wart, low back disability, and/or left knee disability).  The Veteran was afforded a VA examination in August 2012.  The VA examiner stated that the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.  His rationale was as follows:

      "Enlistment medical examination dated March 14, 1983 
      States veteran had "moderate pes planus" prior to enlistment.
      Discharge medical examination dated 4/28/2005 states 
      that upon discharge, veteran has "moderate pes planus."
      Veteran entered service with moderate pes planus 
      and was discharge[d] with moderate pes planus.  
      Discharge examination did not say "severe pes planus." 
      Thus there was no change in this condition 
      (i.e. it was moderate prior to service and moderate
      when he left the service). Current xray did not reveal 
      severe pes planus (i.e. no progression on x-ray)
      (see x-ray report).  Thus service did not cause 
      increase or aggravation of condition."

The Board finds that the August 2012 VA examiner provided rationale on the question of whether the Veteran's preexisting condition was aggravated by service by discussing the severity of the Veteran's pes plus prior to service, during service, and currently.  Although the VA examiner stated that the Veteran's pes planus was not the result of a service-connected disability he did not provide a rationale.   Thus, the Board finds that the directives of the July 2012 remand were not complied with; the law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the Board finds that the Veteran's claims file should be sent to the August 2012 VA examiner for a VA addendum opinion on both preexisting service connection and secondary service connection. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all updated VA and private treatment records.

2.  Return the claims file to the August 2012 VA examiner.  The claims file and a full copy of this REMAND must be made available to the examiner.  If the August 2012 VA examiner is not available, the claims file should be provided to an appropriate medical clinician to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

Following a review of the Veteran's claims files, which includes VA treatment records, the VA examiner should answer the following questions:
	
A) Is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing pes planus WAS NOT aggravated beyond the natural progress of the disorder by his active military service?  In other words, please determine whether there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  
 
B) Is the Veteran's pes planus at least as likely as not caused OR aggravated by his service-connected disabilities (plantar wart, low back disability, and/or left knee disability)?

The VA examiner should discuss the August 2012 VA examination opinion.  A complete rationale for any opinion expressed should be included in the examination report.  Any opinions expressed must be accompanied by a complete rationale.   If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

3.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case), and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claim.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



